Exhibit 10.14

STOCKHOLDERS’ AGREEMENT

This Stockholders’ Agreement (this “Agreement”), dated as of December 19, 2019
(the “Effective Time”), is entered into by and among (i) Pivotal Acquisition
Corp., a Delaware corporation (the “Company”) and (ii) the Persons included on
the signature pages hereto as “LD Topco Holders” (collectively, the “LD Topco
Holders”). Each of the Company and the LD Topco Holders may be referred to
herein as a “Party” and collectively as the “Parties”. Except as otherwise
indicated, capitalized terms used but not defined herein shall have the meanings
set forth in Section 5 of this Agreement.

WHEREAS, the Company has agreed to permit the LD Topco Holders, in connection
with the Effective Time, to designate up to six persons for nomination for
election to the board of directors of the Company (the “Board”) and to provide
certain ongoing rights with respect to the nomination of directors on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

Section 1. Board of Directors.

(a) Subject to the terms and conditions of this Agreement, from and after the
Effective Time and until a Termination Event (as defined below) shall have
occurred, the LD Topco Holders holding a majority of the LD Topco Shares shall
have the right to designate up to six persons to be appointed or nominated, as
the case may be, for election to the Board (including any successor, each, a
“Nominee”) by giving written notice to the Company not later than ten days after
receiving notice of the date of the applicable meeting of shareholders provided
to the LD Topco Holders; provided, however, the initial Nominees shall be
appointed as set forth in Section 1(b).

(b) The Company shall take all necessary and desirable actions within its
control such that, as of the Effective Time: (i) the size of the Board shall be
set at eight members; and (ii) the following persons shall form the composition
of the Board: (A) Richard J. Williams and Kevin Griffin shall be appointed as
Class I Directors with terms ending at the Company’s 2020 Annual Meeting;
(B) Donna Morea, Jonathan J. Ledecky and Evan Morgan shall be appointed as
Class II Directors with terms ending at the Company’s 2021 Annual Meeting; and
(C) Christopher J. Weiler, Daniel F. Akerson and William Darman shall be
appointed as Class III Directors with terms ending at the Company’s 2022 Annual
Meeting.

(c) Subject to the terms and conditions of this Agreement, from and after the
Effective Time and until a Termination Event shall have occurred, the Company
shall, as promptly as practicable, take all necessary and desirable actions
within its control (including, without limitation, calling special meetings of
the Board and the shareholders and recommending, supporting and soliciting
proxies), so that:



--------------------------------------------------------------------------------

(i) for so long as the LD Topco Holders (together with their Affiliates)
Beneficially Own a number of shares of Common Stock equal to or greater than 65%
of the total number of shares of Common Stock acquired by the LD Topco Holders
on the date hereof, the LD Topco Holders holding a majority of the LD Topco
Shares shall have the right to nominate, in the aggregate, a number of Nominees
equal to six (less the number of LD Topco Directors who are not up for
election), and the size of the Board shall be set at eight members (or such
other number of directors approved pursuant to Section 2 below);

(ii) for so long as the LD Topco Holders (together with their Affiliates)
Beneficially Own a number of shares of Common Stock equal to or greater than 35%
of the total number of shares of Common Stock acquired by the LD Topco Holders
on the date hereof, but less than 65% of the total number of shares of Common
Stock acquired by the LD Topco Holders on the date hereof, the LD Topco Holders
holding a majority of the LD Topco Shares shall have the right to nominate, in
the aggregate, a number of Nominees equal to three (less the number of LD Topco
Directors who are then serving but not up for election), and the size of the
Board shall be set at eight members (or such other number of directors approved
pursuant to Section 2 below); and

(iii) for so long as the LD Topco Holders (together with their Affiliates)
Beneficially Own a number of shares of Common Stock equal to or greater than 10%
of the total number of shares of Common Stock acquired by the LD Topco Holders
on the date hereof but less than 35% of the total number of shares of Common
Stock acquired by the LD Topco Holders on the date hereof, the LD Topco Holders
holding a majority of the LD Topco Shares shall have the right to nominate, in
the aggregate, a number of Nominees equal to one (less the number of LD Topco
Directors who are then serving but not up for election), and the size of the
Board shall be set at eight members (or such other number of directors approved
pursuant to Section 2 below);

provided, that, no reduction in the number of shares of Common Stock over which
the LD Topco Holders and their Affiliates retain voting control shall shorten
the term of any incumbent Director.

(d) The Company shall take all actions necessary to ensure that: (i) the
applicable Nominees are included in the Board’s slate of nominees to the
shareholders of the Company for each election of Directors and recommended by
the Board at any meeting of shareholders called for the purpose of electing
directors; and (ii) each applicable Nominee up for election is included in the
proxy statement prepared by management of the Company in connection with the
Company’s soliciting proxies or consents in favor of the foregoing for every
meeting of the shareholders of the Company called with respect to the election
of members of the Board, and at every adjournment or postponement thereof, and
on every action or approval by written resolution of the shareholders of the
Company or the Board with respect to the election of members of the Board. In
addition, each Shareholder agrees with the Company that such Shareholder shall
vote in favor of each person to be appointed or nominated, as the case may be,
for election to the Board and who has been recommended by the Board for such
appointment or nomination at every meeting of the shareholders of the Company
called with respect to the election of members of the Board, and at every
adjournment or postponement thereof, and on every action or approval by written
resolution of the shareholders of the Company or the Board with respect to the
election of members of the Board.

 

2



--------------------------------------------------------------------------------

(e) If a vacancy occurs because of the death, disability, disqualification,
resignation or removal of a LD Topco Director or for any other reason, the LD
Topco Holders holding a majority of the LD Topco Shares shall be entitled to
designate such person’s successor, and the Company shall, within ten days of
such designation, take all necessary actions within its control such that such
vacancy shall be filled with such successor Nominee, it being understood that
any such successor designee shall serve the remainder of the term of the
Director whom such designee replaces. Notwithstanding anything to the contrary,
the director position for such LD Topco Director shall not be filled pending
such designation and appointment, unless the LD Topco Holders fail to designate
such Nominee for more than 15 days, after which the Company may appoint an
interim successor Director until the LD Topco Holders make such designation.

(f) If a Nominee is not elected because of such Nominee’s death, disability,
disqualification, withdrawal as a nominee or for any other reason, the LD Topco
Holders holding a majority of the LD Topco Shares shall be entitled to designate
promptly another Nominee and the Shareholders and the Company shall take all
necessary and desirable actions within its control such that the director
position for which such Nominee was nominated shall not be filled pending such
designation or the size of the Board shall be increased by one and such vacancy
shall be filled with such successor Nominee within ten days of such designation.
Notwithstanding anything to the contrary, the director position for which such
Nominee was nominated shall not be filled pending such designation and
appointment, unless the LD Topco Holders fail to designate such Nominee for more
than 30 days, after which the Company may appoint an interim successor nominee
who may serve as a director if duly elected until the LD Topco Holders make such
designation. The LD Topco Holders shall not be obligated to designate all (or
any) of the directors they are entitled to designate pursuant to this Agreement
but the failure to do so shall not constitute a waiver of their rights
hereunder.

(g) The Company shall pay the reasonable, documented out-of-pocket expenses
incurred by each LD Topco Director in connection with his or her services
provided to or on behalf of the Company, including attending meetings (including
committee meetings) or events attended on behalf of the Company at the Company’s
request.

(h) In accordance with the Company’s Organizational Documents, the Board may
from time to time by resolution establish and maintain one or more committees of
the Board, each committee to consist of one or more Directors. The Company shall
notify the LD Topco Holders in writing of any new committee of the Board to be
established at least 15 days prior to the effective establishment of such
committee. If requested by the LD Topco Holders holding a majority of the LD
Topco Shares, the Shareholders and the Company shall take all necessary steps
within its control to cause at least two LD Topco Directors (selected by such LD
Topco Holders) to be appointed as a member of each such committee of the Board
unless such designation would violate any legal restriction on such committee’s
composition or the rules and regulations of any applicable exchange on which the
Company’s securities may be listed (subject in each case to any applicable
exceptions, including those for “controlled companies” and any applicable
phase-in periods).

(i) The Company shall (i) purchase directors’ and officers’ liability insurance
in an amount and pursuant to terms determined by the Board to be reasonable and
customary and (ii) for so long as any Director to the Board nominated pursuant
to the terms of this Agreement serves as a Director of the Company, maintain
such coverage with respect to such Directors; provided, that upon removal or
resignation of such Director for any reason, the Company shall take all actions
reasonably necessary to extend such directors’ and officers’ liability insurance
coverage for a period of not less than six years from any such event in respect
of any act or omission occurring at or prior to such event.

 

3



--------------------------------------------------------------------------------

(j) For so long as any LD Topco Director serves as a Director of the Company,
the Company shall not amend, alter or repeal any right to indemnification or
exculpation covering or benefiting any Director nominated pursuant to this
Agreement as and to the extent consistent with applicable Law, including but not
limited to any such rights to indemnification or exculpation in the Company’s
Organizational Documents (except to the extent such amendment or alteration
permits the Company to provide broader indemnification or exculpation rights, in
the aggregate and on an individual basis, on a retroactive basis, than permitted
prior thereto).

(k) Notwithstanding anything herein to the contrary, if the LD Topco Holders
have the right to designate one or more Nominees and either have not exercised
such right with respect to any Nominee or no such Nominee has not been elected
as a LD Topco Director (such that there are no LD Topco Directors on the Board),
then the LD Topco Holders holding a majority of the LD Topco Shares may elect at
such time in their sole discretion to designate one Board observer (regardless
of how many rights to designate Designees such LD Topco Holders have) (each, a
“Board Observer”) to attend and participate in all meetings of the Board or any
committees thereof in a non-voting capacity by the giving of written notice to
the Company of such election (“Observation Election”). In connection therewith,
the Company shall simultaneously give such Board Observer copies of all notices,
consents, minutes and other materials, financial or otherwise, which the Company
provides to the Board; provided, however, that if the Board Observer does not,
upon the written request of the Company, before attending any meetings of the
Board, execute and deliver to the Company an agreement to abide by all Company
policies applicable to members of the Board and a confidentiality agreement
reasonably acceptable to the Company, the Board Observer may be excluded from
access to any material or meeting or portion thereof if the Board determines in
good faith, upon advice of counsel, that such exclusion is reasonably necessary
to protect highly confidential proprietary information of the Company or
confidential proprietary information of third parties that the Company is
required to hold in confidence, or for other similar reasons. The LD Topco
Holders holding a majority of the LD Topco Shares may revoke any such
Observation Election at any time upon written notice to the Company after which
the LD Topco Holders shall be entitled to designate a replacement Board
Observer.

(l) The Nominees may, but do not need to, qualify as “independent” pursuant to
listing standards of the Approved Stock Exchange, except that, if the LD Topco
Holders have the right to designate three Nominees, then at least one Nominee
shall qualify as “independent” pursuant to listing standards of the Approved
Stock Exchange. All other Directors of the Board other than the Chief Executive
Officer of the Company shall qualify as “independent” pursuant to listing
standards of the Approved Stock Exchange.

(m) For the avoidance of doubt, a reduction in the percentage of Common Stock
Beneficially Owned by the LD Topco Holders shall not impact the LD Topco
Holders’ right to fill a vacancy resulting from any Nominee ceasing to serve as
a Director for any reason.

 

4



--------------------------------------------------------------------------------

(n) Notwithstanding anything herein to the contrary, from and after the
Effective Time and at any time prior to a Termination Event, the Shareholders
shall not knowingly take or agree to take, directly or indirectly, any action to
frustrate, obstruct or otherwise prevent, the Company from performing its
obligations to nominate the Nominees under Section 1(c).

Section 2. Actions Requiring Special Approval. Without the prior approval of the
LD Topco Holders holding a majority of the LD Topco Shares, from and after the
Effective Time and at any time prior to a Termination Event, the Company shall
not take or omit to take, as applicable, or agree to take or omit to take, as
applicable, directly or indirectly, any action to increase or decrease the size
of the Board or to make a change to the classes on which the Directors serve.

Section 3. Definitions.

“Affiliate” means, with respect to any specified Person, any Person that,
directly or indirectly, controls, is controlled by, or is under common control
with, such specified Person, through one or more intermediaries or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Annual Meeting” means any meeting of the stockholders of the Company held for
the purpose of electing the Directors of the Company.

“Approved Stock Exchange” means the Nasdaq, the New York Stock Exchange or any
other national securities exchange on which any of the Common Stock of the
Company is listed.

“Beneficially Own” has the meaning ascribed to it in Section 13(d) of the
Securities Exchange Act of 1934, as amended.

“Board” has the meaning set forth in the recitals.

“Board Observer” has the meaning set forth in Section 1(k).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York, are authorized or required by Law to
close.

“Common Stock” means the issued and outstanding Class A common stock of the
Company, par value $0.0001 per share.

“Company” has the meaning set forth in the preamble.

“Director” means a member of the Board until such individual’s death,
disability, disqualification, resignation or removal.

“Effective Time” has the meaning set forth in the preamble.

“LD Topco Director” means an individual elected to the Board that has been
nominated by the LD Topco Holders pursuant to this Agreement.

“LD Topco Holders” has the meaning set forth in the preamble.

 

5



--------------------------------------------------------------------------------

“LD Topco Shares” means any shares of Common Stock held by the LD Topco Holders.

“Nominee” has the meaning set forth in Section 1(a).

“Observation Election” has the meaning set forth in Section 1(k).

“Organizational Documents” means the Company’s certificate of incorporation and
bylaws, as in effect at the Effective Time, as the same may be amended from time
to time.

“Party” has the meaning set forth in the preamble.

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, governmental agency or instrumentality or other entity of any kind.

“Shareholder” means any holder of Common Stock that is or becomes a party to
this Agreement from time to time in accordance with the provisions hereof.

“Termination Event” has the meaning set forth in Section 17.

“Transfer” means any sale, transfer, assignment or other disposition of (whether
with or without consideration and whether voluntary or involuntary or by
operation of Law) of Common Stock. “Transferable” and “Transferee” shall each
have a correlative meaning.

Section 4. Assignment; Benefit of Parties. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors,
legal representatives and assignees for the uses and purposes set forth and
referred to herein. Notwithstanding the foregoing, the Company may not assign
any of its rights or obligations hereunder without the prior written consent of
the LD Topco Holders holding a majority of the LD Topco Shares. Nothing herein
contained shall confer or is intended to confer on any third party or entity
that is not a party to this Agreement any rights under this Agreement.

Section 5. Remedies. The Parties shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The Parties agree and acknowledge that a breach of this Agreement would
cause irreparable harm and money damages would not be an adequate remedy for any
such breach and that, in addition to other rights and remedies hereunder, the
Parties shall be entitled to specific performance and/or injunctive or other
equitable relief (without posting a bond or other security) from any court of
Law or equity of competent jurisdiction in order to enforce or prevent any
violation of the provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

Section 6. Notices. All notices and other communications among the Parties shall
be in writing and shall be deemed to have been duly given (i) when delivered in
person, (ii) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid,
(iii) when delivered by FedEx or other nationally recognized overnight delivery
service or (iv) when e-mailed during normal business hours (and otherwise as of
the immediately following Business Day), addressed as follows:

(a) If to the Company:

Pivotal Acquisition Corp.

c/o Graubard Miller

The Chrysler Building

405 Lexington Avenue, 11th Floor

New York, New York 10174

Attention: Jonathan J. Ledecky

E-mail: jledecky@hockeyny.com

With a copy to:

Graubard Miller

The Chrysler Building

405 Lexington Avenue, 11th Floor

New York, New York 10174

Attention: David Alan Miller / Jeffrey M. Gallant

E-mail: dmiller@graubard.com / jgallant@graubard.com

(b) If to an LD Topco Holder, in accordance with such LD Topco Holder’s
signature page hereto, with copies (which shall not constitute notice), to:

Latham & Watkins LLP

555 Eleventh Street, N.W.

Washington, DC 20004

Attention: Paul Sheridan

Email: paul.sheridan@lw.com

Section 7. Adjustments. If, and as often as, there are any changes in the Common
Stock by way of stock split, stock dividend, combination or reclassification, or
through merger, consolidation, reorganization, recapitalization or sale, or by
any other means, appropriate adjustment shall be made in the provisions of this
Agreement, as may be required, so that the rights, privileges, duties and
obligations hereunder shall continue with respect to the Common Stock as so
changed.

Section 8. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.

Section 9. No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon, or give to, any
person or entity other than the Parties and their respective successors and
assigns any remedy or claim under or by reason of this Agreement or any terms,
covenants or conditions hereof, and all of the terms, covenants, conditions,
promises and agreements contained in this Agreement shall be for the sole and
exclusive benefit of the Parties and their respective successors and assigns.

 

7



--------------------------------------------------------------------------------

Section 10. Further Assurances. Each of the Parties hereby agrees that it will
hereafter execute and deliver any further document, agreement, instruments of
assignment, transfer or conveyance as may be necessary or desirable to
effectuate the purposes hereof.

Section 11. Counterparts. This Agreement may be executed in one or more
counterparts, and may be delivered by means of facsimile or electronic
transmission in portable document format, each of which shall be deemed to be an
original and shall be binding upon the Party who executed the same, but all of
such counterparts shall constitute the same agreement.

Section 12. Governing Law. This Agreement, and all claims or causes of action
based upon, arising out of, or related to this Agreement or the transactions
contemplated hereby, shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to principles or rules of
conflict of Laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction.

Section 13. Jurisdiction; WAIVER OF TRIAL BY JURY. Any action based upon,
arising out of or related to this Agreement or the transactions contemplated
hereby may be brought in federal and state courts located in the State of
Delaware, and each of the Parties irrevocably submits to the exclusive
jurisdiction of each such court in any such action, waives any objection it may
now or hereafter have to personal jurisdiction, venue or to convenience of
forum, agrees that all claims in respect of the action shall be heard and
determined only in any such court, and agrees not to bring any action arising
out of or relating to this Agreement or the transactions contemplated hereby in
any other court. Nothing herein contained shall be deemed to affect the right of
any Party to serve process in any manner permitted by Law or to commence legal
proceedings or otherwise proceed against any other Party in any other
jurisdiction, in each case, to enforce judgments obtained in any action brought
pursuant to this Section 13. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON, ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 14. Entire Agreement. This Agreement, together with the Merger
Agreement, the agreements referenced herein and the other agreements entered
into in connection with the consummation of the Transactions contemplated by the
Merger Agreement, constitute the entire agreement among the Parties relating to
the transactions contemplated hereby and supersede any other agreements, whether
written or oral, that may have been made or entered into by or among any of the
Parties or any of their respective subsidiaries relating to the transactions
contemplated hereby.

Section 15. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, the
remaining provisions of this Agreement shall be reformed, construed and enforced
to the fullest extent permitted by Law and to the extent necessary to give
effect to the intent of the Parties.

 

8



--------------------------------------------------------------------------------

Section 16. Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Parties unless such modification is approved in writing by
the Parties. The failure of any Party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such Party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

Section 17. Termination. Notwithstanding anything to the contrary contained
herein, if the LD Topco Holders (together with their Affiliates and permitted
assignees) cease to Beneficially Own a number of shares of Common Stock equal to
or greater than 5% of the total number of shares of Common Stock issued and
outstanding (on a non-fully diluted basis) (“Termination Event”), then this
Agreement shall expire and terminate automatically; provided, however, that
Section 1(g), (i), (j) and (k), Sections 5 through 6, Sections 7 through 11,
Sections 12 through 18, this Section 17 and Section 18 shall survive the
termination of this Agreement.

Section 18. Enforcement. Each of the Parties covenant and agree that the
disinterested Directors of the Board have the right to enforce, waive or take
any other action with respect to this Agreement on behalf of the Company.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Time.

 

Company: PIVOTAL ACQUISITION CORP. By:   /s/ JONATHAN J. LEDECKY Name:  
Jonathan J. Ledecky Title:   CEO

[Signature page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

LD Topco Holder: CEOF II DE I AIV, L.P. By: CEOF II DE AIV GP, L.P., its general
partner By: CEOF II DE GP AIV, L.L.C., its general partner By:   /s/ WILLIAM
DARMAN Name: William Darman Title: Managing Director CEOF II Coinvestment (DE),
L.P. By: CEOF II DE AIV GP, L.P.; its general partner By: CEOF II DE GP AIV,
L.L.C.; its general partner By:   /s/ WILLIAM DARMAN Name: William Darman Title:
Managing Director CEOF II Coinvestment B (DE), L.P. By: CEOF II DE AIV GP, L.P.;
its general partner By: CEOF II DE GP AIV, L.L.C.; its general partner By:   /s/
WILLIAM DARMAN Name: William Darman Title: Managing Director

Address for notice purposes:

 

 

 

Attention:  

 

Telephone:  

 

Facsimile:  

 

E-mail:  

 

[Signature page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

REVOLUTION GROWTH III, LP By: Revolution Grown GP III, L.P, its general partner
By: Revolution Growth UGP III, LLC, its general partner By:   /s/ STEVEN J.
MURRAY Name: Steven J. Murray Title: Operating Manager

Address for notice purposes:

 

 

 

Attention:  

 

Telephone:  

 

Facsimile:  

 

E-mail:  

 

[Signature page to Stockholders’ Agreement]